Pemberton, J. (dissenting)
I dissent. In the case of Eaton v. National Casualty Co., 122 Wash. 477, 210 Pac. 779, the application provided for answers to the questions as to whether or not the insured had ever received medical or surgical attention, and were answered in the negative. The insured told the soliciting agent that he had previously sustained an injury and had spent a number of weeks in a hospital. He claimed that he had made truthful answers to these questions and if the answers were improperly written into the application it was the fault of the soliciting agent. It was also claimed that the insured, “having received *206and read and examined the policy containing a copy of his application, was therefore informed of the erroneous answers therein recorded in response to questions touching his previous disability, and that he, having failed to inform the company that the application was erroneous in those respects, must be held to have ratified the acts of the agent in improperly recording the answers.” We supported the recovery upon that policy under Rem. Comp. Stat., § 7078 [P. C. § 2941], providing that no misrepresentation of warranty in negotiations for a contract of insurance shall be deemed material and defeat the policy unless it was made with intent to deceive. We approved the rule laid down in Turner v. American Casualty Co., 69 Wash. 154, 124 Pac. 486, “that a policy will not be held void nor the warranty clause in a policy held to have been breached for acts known to the agent before the application for the policy was signed, where the insured fully and truthfully related the facts to the solicitor and false answers were written in the application by the agent.” Brigham v. Mutual Life Ins. Co., 95 Wash. 196, 163 Pac. 380; Quinn v. Mutual Life Ins. Co., 91 Wash. 543, 158 Pac. 82; Askey v. New York Life Ins. Co., 102 Wash. 27, 172 Pac. 887, L. R. A. 1918F 267; Day v. St. Paul Fire & Marine Ins. Co., 111 Wash. 49, 189 Pac. 95.
The automobile of respondent Hays was in the garage for repairs as the result of an automobile accident. It was necessary to procure a policy of insurance to secure an indebtedness upon the automobile held by the bank before he could remove the car from the garage. Eespondent went to the insurance solicitor and made truthful statements to all the questions asked. The amount of insurance premium was agreed upon, the agent wrote a check, respondent signed it, and also, at the request of the agent, signed a blank *207application. The policy was issued and placed in a sealed envelope, delivered to the hank and not seen by the assured until after the fire in question. Thereafter it was discovered that the agent, without the knowledge of the insured, had written false statements in the application. Certainly, if the insured in the Eaton case, supra, could recover when he knowingly signed the application containing false statements upon the advice of the agent and thereafter retained the policy in his possession containing the false answers, there is no sufficient reason given why a recovery should not be allowed in this case. The insured, at the request of the agent, signed the application in blank, had no knowledge of the false statements, and did not retain the possession of the policy. The question of intent to deceive was a fact for the jury.
The rule relied upon by the majority was under consideration in the case of Eaton v. National Casualty Co., supra, and while it was recognized as the law of some of the states, we declared that it was not the law of this state, saying:
“So the rule is not the same here as in other states from which authorities are cited by appellant. . . . That is not the x*ule here, but is as stated in the cases heretofore cited from this court.”
The judgment of the trial court should be affirmed.
Mitchell, Holcomb, and Tolman, JJ., concur with Pemberton, J.